Citation Nr: 1241279	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  05-17 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 until his retirement in July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which, in pertinent part, denied service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

The Veteran provided testimony at a hearing before personnel at the RO in September 2005.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in October 2007, July 2010, and January 2012, at which time it was remanded for further development to include undertaking action to verify the Veteran's purported stressors, as well as a VA examination to address the nature and etiology of his current psychiatric disorder.  As a preliminary matter, the Board finds that the development directed by the prior remands has been substantially accomplished.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Although the Veteran has a competent medical diagnosis of PTSD, there is no credible supporting evidence to corroborate his report of in-service stressor(s) upon which this diagnosis was based. 

3.  The competent medical evidence indicates the Veteran has a current acquired psychiatric disorder (diagnosed as adjustment disorder with depressed mood) secondary to his service-connected cerebrovascular accident residuals.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

2.  Service connection is warranted for an acquired psychiatric disorder (diagnosed as adjustment disorder with depressed mood) as secondary to service-connected cerebrovascular accident residuals.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service connection is not warranted for the diagnosed PTSD, but that service is ultimately warranted for an acquired psychiatric disorder as secondary to a service-connected disability.  To the extent the benefit sought on appeal is allowed, no further discussion of the VCAA is warranted as any deficiency has been rendered moot.  Therefore, the VCAA analysis that follows only applies to the Board's determination that service connection is not warranted for PTSD.

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in May 2004, which is clearly prior to the October 2004 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in November 2006 and November 2007 followed by readjudication of the appeal by various Supplemental Statements of the Case (SSOCs) with the most recent being in October 2012.  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The aforementioned letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the September 2005 RO hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Moreover, multiple efforts were undertaken to verify the Veteran's account of his purported stressors through official channels.  

With respect to the September 2005 RO hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the RO official who conducted the September 2005 hearing did not appear to specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the current appellate claim; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  The RO official did ask question to clarify the Veteran's contentions.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the September 2005 RO hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded a VA medical examination regarding this case in February 2012 which included an opinion that addressed the etiology of the current acquired psychiatric disorder.  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the February 2012 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

Again, there was substantial compliance with Board remands as additional VA medical records were obtained, the RO requested additional details from the Veteran concerning the stressor(s) by way of December 2008 and July 2010 letters, and verification of the stressors was requested from multiple government entities, including the Naval Criminal Investigative Service (NCIS), the Bureau of Naval Personnel, the Marine Corps Reference Branch and the U.S. Army and Joint Services Records Research Center (JSRRC).   

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f),  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

There has been a significant change in the law regarding PTSD claims during the pendency of this case.  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

Analysis

In this case, the Veteran has essentially contended that he has PTSD due to in-service stressors.  For example, VA medical records show that the Veteran was treated for and diagnosed with PTSD, depression, major depressive disorder, and alcohol dependence.  He reported that he still had nightmares about a shipmate (Bryant) who shot himself.  In January 2004, he stated that he was monitoring the radio while amphibious assault vehicles (AAV's) were being launched from the ship and he could hear the yelling and gurgling of drowning Marines.  He later saw the bodies on the ship.  He also reported that he tried to commit suicide by slitting his wrists.  During the hearing, he testified that "Gunny," whose last name he thought was Bryant, killed himself.  He also testified that the AAV sank because a hatch was open.  He also stated that his wife had a heart attack and his daughter was attacked and he could not go home to see them.  

Initially, the Board acknowledges that the Veteran's service treatment records dated in 1994 and 1995 note he was treated for suicidal ideation due to personal problems.  Various other service treatment records noted findings and treatment for alcohol dependence.  Nevertheless, for all claims filed after October 31, 1990, (as is the case here) service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  Granted, the law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, such has not been alleged in this case.  Further, the February 2012 VA examiner opined in an April 2012 addendum that the Veteran's attempt to commit suicide in 1994 was not related to his current mental health problems; that the service treatment records reflect that the attempt was related to situation stressors, and that notes also indicated a history of alcohol abuse.

The Board also notes that the Veteran's March 1998 separation examination clinically evaluated his psychiatric system as normal.  In addition, the first competent medical evidence of an acquired psychiatric disorder appears to be in 2000, approximately 2 years after his separation from service.  The provisions of 38 C.F.R. §§ 3.307 and 3.309(a) only provide for a grant of service connection for a psychosis if it is found to be present within the first post-service year.  As such is not the case here, the Veteran is not entitled to service connection on this basis.

Regarding the Veteran's claim of PTSD based upon purported in-service stressors, a review of the record indicates that the RO contacted the U.S. Army & Joint Services Records Research Center (JSRRC) in an attempt to verify the stressors.  The reply indicated that the 1994 command history revealed that the USS Harlan County participated in Fleet Exercise '94 during the period from March 19 to April 21, 1994, however the history did not document an AAV sinking during a training exercise resulting in the deaths of approximately nine service members.  Further, the 1991 command history and the August 1991 deck logs for the USS Donald B. Beary were reviewed and did not document a Bryant shooting and killing himself in August 1991.  It was noted that additional research could be conducted if he provided the full name of the casualties, including Bryant, and with respect to the Bryant incident if he provided another 30-day period.  The RO informed the Veteran of the search results by way of a letter dated in August 2009, however, he was not asked to provide additional information.  The JSRRC also stated that since the AAV may have been assigned to a Marine unit, the Reference Branch of the Marine Corps History Division in Quantico, Virginia, should be contacted.  The RO did this in August 2009, but did not provide the period of time in which the incident purportedly occurred.  

The RO again contacted the JSRRC in January 2010.  It was recommended that the RO write to the Bureau of Naval Personnel, Casualty Assistance Division, and the Naval Criminal Investigative Service (NCIS) regarding the Bryant incident, which the RO did in March 2010.  It was also noted that the Naval History and Heritage Command was unable to locate the 1994 deck logs for the USS Harlan County so the names of the casualties were required to conduct additional research.  The Bureau of Naval Personnel responded that they had no record of the death of Bryant and since no names were provided for the AAV incident, they would have no record of the incident occurring.  The NCIS provided documents pertaining to the Veteran but not information corroborating the stressors.  In July 2010, the Appeals Management Center wrote to the Veteran and requested that he provide additional information concerning his stressors such as the full name of the person involved and a different 30-day period of time.  The Veteran responded that he had no additional information to provide.  

The Board remanded the case in January 2012 for the RO to follow-up with NCIS to obtain corroboration of a person by the last name of Bryant who purported committed suicide in August or September 1991.  In February 2012, NCIS responded that they had no records regarding a Bryant or the Veteran.  In short, there was no evidence of an individual named Bryant who committed suicide as reported by the Veteran.  In addition, the Veteran has not submitted any corroborating information concerning his wife's heart attack and the attack on his daughter.  

In view of the foregoing, the Board finds that there is no credible supporting evidence to corroborate the Veteran's report of in-service stressor(s) upon his diagnosis of PTSD has been based.  Further, the purported stressors, particularly the suicide of Bryant, did not involve "fear of hostile military or terrorist activity" as defined by VA regulations.  The AAV incident involved deaths due to a training accident as opposed to being the result of hostile military or terrorist action.  Moreover, the February 2012 VA examiner found that the Veteran did not actually satisfy the full DSM-IV criteria for PTSD and in April 2012 the examiner opined that no mental health symptoms related to a fear of hostile military activity.

For the reasons stated above, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently has PTSD as the result of in-service stressors.

Despite the foregoing, the Board notes that the February 2012 VA examiner also opined that the Veteran did meet the criteria for an adjustment disorder with depressed mood secondary to strokes.  In the April 2012 addendum the examiner stated that the Veteran's diagnosis of adjustment disorder with depressed mood was more likely than not related to his service-connected embolism of the brain.

In regard to the February 2012 VA examiner's opinion, the Board observes that service connection was established for cerebrovascular accident by an April 2011 rating decision.  Moreover, the law provides that a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 446 (1995).  As already stated, the February 2012 has opined that the Veteran has adjustment disorder with depressed mood secondary to a service-connected disability.  The Board has already determined that this examination is supported by an adequate foundation, and is adequate for resolution of this case.

The Board acknowledges that the Veteran was treated for major depressive disorder during the pendency of the claim.  The examiner determined that the Veteran has an adjustment disorder with depressed mood.  Thus, depressive symptoms are contemplated by the grant of service connection for adjustment disorder with depressed mood.  

The Board further notes that in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held that in light of the benefit of the doubt provisions of 38 U.S.C.A. 
§ 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for an acquired psychiatric disorder (diagnosed as adjustment disorder with depressed mood) as secondary to service-connected cerebrovascular accident residuals.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder (diagnosed as adjustment disorder with depressed mood) as secondary to service-connected cerebrovascular accident residuals is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


